DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                       ROGER F. QUISENBERRY,
                             Appellant,

                                      v.

                CITY OF WEST PALM BEACH, FLORIDA,
                             Appellee.

                                No. 4D21-2370

                                [July 13, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach; Samantha Schosberg Feuer, Judge; L.T. Case No.
502019CA002360.

  James D. Ryan and Lauren J. Schindler of Ryan Law Group, PLLC,
North Palm Beach, for appellant.

   Anthony M. Stella of City of West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See § 162.12(1)(a), Fla. Stat. (2007); Moustakis v. City of Ft.
Lauderdale, 338 F. App’x 820 (11th Cir. 2009).

WARNER, GROSS, and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.